Filed 11/26/14 P. v. Rodgers CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C075858

                   Plaintiff and Respondent,                                      (Super. Ct. No. 11F7576)

         v.

JOE RODGERS, JR.,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436.
         In December 2011, a felony complaint charged defendant Joe Rodgers, Jr., with
one count of infliction of corporal injury on a cohabitant. (Pen. Code, § 273.5, subd.
(a).)1 Defendant pleaded no contest in return for a grant of formal probation. In January
2012, the trial court suspended imposition of sentence and granted formal probation for
three years.



1        Undesignated statutory references are to the Penal Code.

                                                             1
       In May 2012, a petition alleging a violation of probation was filed. Over the next
year, the probation department filed four more violations, and the district attorney’s
office filed one violation.
       At a hearing in May 2013, the trial court found true the two violations alleged in
the probation department’s latest petition: that defendant traveled outside Shasta County
without the probation officer’s permission, and that he failed to contact the probation
officer by the next working day after his arrest and release. Further proceedings on other
alleged violations were continued because defendant was unable to go forward with his
testimony.
       At the continued hearing in June 2013, the trial court ordered a psychological
evaluation of defendant to determine whether his thought processes might be affected by
a mental disorder. The evaluation determined that defendant’s thought processes were
not so affected.
       The trial court and the parties agreed to schedule one of the other probation
violations for sentencing, and the prosecutor dismissed all remaining allegations.
       In February 2014, the trial court imposed a state prison sentence of four years (the
middle term). The court awarded 68 days of presentence custody credits (34 actual days
and 34 conduct days). The court ordered payment of a $1,000 restitution fine (§ 1202.4,
subd. (b)) and the previously stayed probation restitution fine in the same amount
(§ 1202.44); the court also imposed a suspended parole revocation restitution fine in the
same amount (§ 1202.45). The court additionally ordered a $40 court operations fee
(§ 1465.8, subd. (a)(1)) and a $30 criminal conviction assessment (Gov. Code, § 70373).
       According to the probation report, in the underlying case, the victim, S.B., told
law enforcement that defendant punched her in the face during an argument in their
bedroom, then charged her in the hallway as she attempted to retreat. A witness
corroborated the victim’s story.



                                             2
       According to testimony at the violation of probation hearing, defendant left Shasta
County to attend a family funeral without notifying his probation officer that he intended
to travel outside the county. He was arrested on April 29, 2013, and released on May 1,
2013, but did not contact his probation officer to inform him of the arrest until on or
about May 13, 2013.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         NICHOLSON              , Acting P. J.



We concur:



      MAURO                  , J.



      DUARTE                 , J.




                                              3